Filed 11/20/15 In re T.T. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re T.T., a Person Coming Under the                                    B261539
Juvenile Court Law.
_____________________________________                                    (Los Angeles County
LOS ANGELES COUNTY DEPARTMENT                                            Super. Ct. No. DK01252)
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CATHERINE L.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Teresa Sullivan, Judge. Affirmed.
         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Jacklyn K. Louie, Principal Deputy County Counsel, for Plaintiff and
Respondent.

                                        _________________________
       Catherine L. (Catherine) is the presumed mother of T.T., born December 2003.
T.T. was detained from Catherine in 2013. In December 2014, the juvenile court held a
combined hearing pursuant to Welfare and Institutions Code section 366.21,
subdivisions (e) and (f),1 at which it found that the Department of Children and Family
Services (DCFS) had offered Catherine reasonable family reunification services, and it
ordered such services to continue for an additional six months.
       On appeal, Catherine urges that the “reasonable services” finding was not
supported by the evidence because there had been no conjoint therapy between herself
and T.T.
       We need not reach the merits of Catherine’s appeal because, even assuming the
reunification services offered were not reasonable, Catherine has already been granted the
additional reunification services to which she claims to be entitled. In any event, on the
merits we conclude that the juvenile court’s “reasonable services” finding was amply
supported by the record. We therefore affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
                                             I.
                                        Detention
       T.T. came to the attention of DCFS on September 3, 2013, when officers stopped a
car driven by Catherine, also known as Segmet T., in which T.T. was a passenger.
Catherine initially refused to disclose her name and she said she was a United States
diplomat and an international ambassador for the Supreme Heavenly Light Facilitator.
Catherine’s car did not have a license plate, and Catherine gave the officer a hand-made
plaque saying the vehicle was a mobile embassy vehicle. Catherine claimed to be exempt
from all California laws. When the police officer asked T.T. a question, Catherine told
him not to answer and to “only talk to mommy.” Law enforcement fingerprinted



1
        All subsequent undesignated statutory references are to the Welfare and
Institutions Code.

                                             2
Catherine and, after determining that she had an outstanding warrant from 2004 in
connection with a charge of kidnapping, arrested her and placed her in custody.
       In an interview with a children’s social worker (CSW), Catherine claimed her real
name was Segmet T. and that “Catherine” was her older sister. Catherine said she was
T.T.’s biological mother, and Pablo F., also known as Ptah T., was T.T.’s biological
father. Catherine said she had home-schooled T.T. since he reached school age, and she
denied any prior DCFS history.
       T.T. told the CSW that he did not know his mother’s or father’s real names. He
denied being physically abused and said he was not upset by Catherine’s incarceration.
He appeared healthy. He was detained and placed in foster care.
       A review of DCFS’s records revealed that in 2002, Pablo’s three children (born to
a different mother) had been detained in connection with allegations that Catherine
severely emotionally abused them.2 The children were placed with their mother, and
Catherine was ordered not to have any contact with them. The same year, Catherine and
Pablo were arrested and convicted of kidnapping the children from their mother’s home.3
       DCFS filed a juvenile dependency petition on September 6, 2013. The petition
alleged jurisdiction over T.T. pursuant to section 300, subdivisions (b) and (g) on the
grounds that Catherine was incarcerated on September 3, 2013, and failed to make an
appropriate plan for T.T.’s care and supervision. The juvenile court found a prima facie
case for detaining T.T. and ordered him temporarily placed in foster care.




2
       According to a DCFS report, Catherine was alleged to have physically abused
Pablo’s children, restricted their diet as a form of punishment, forced the children to sleep
on the floor and to eat their own vomit, and subjected them to public humiliation.
3
       When the children were located at Catherine and Pablo’s home, Catherine accused
the officers of trespassing and refused to let them in the house. The standoff ended only
when officers forced the door open with a hook and ram and forcibly removed the
children.

                                             3
                                            II.
                                     T.T.’s Parentage
       A deputy sheriff interviewed Ericka P., who was subsequently determined to be
T.T.’s biological mother, on September 13, 2013. Ericka said she met Catherine and
Pablo, whom she knew as Segmet and Ptah, in 2002. In 2003, Segmet and Ptah “began
to give her guidance. They were on a higher spiritual level. They were helping her to
walk the path. They started meeting regularly. [Segmet’s] mother Virginia was present
at some of the meetings. They learned that [Ericka] was pregnant. She was in a difficult
time in her life. She was separated from her other two children. She had financial issues.
She was having trouble spiritual[ly]. She said that on a spiritual level she was told by
Segmet that she was carrying Segmet’s child. She had a vision that she was a surrogate
mother for Segmet. She was being guided on her path by Segmet. She said that her life
is guided, when she is given guidance she follows it. This child was a special spiritual
child. [She believed] [t]hat Segmet and Ptah being of a higher spiritual level could raise
him better. She said it was like the ‘Dalai Lama.’ She gave birth to a boy. Her boy was
born at Segmet’s home in Compton. Segmet was the only person present at the birth.”
       On September 27, 2013, the court ordered the dependency petition amended to
identify Ericka as T.T.’s biological mother. It found that substantial danger existed to
T.T.’s physical and emotional well-being and no reasonable means existed to protect him
without removing him from Ericka. The court appointed counsel to assist Catherine in
filing a motion to be declared T.T.’s presumed mother, and it ordered Catherine not to
have any contact with T.T. until her legal status was determined.
       In December 2013, the juvenile court granted Catherine presumed mother status.
It subsequently granted her limited monitored visitation with T.T. in a therapeutic setting.




                                             4
                                              III.
                              Jurisdiction and Disposition
       A.      Jurisdiction/Disposition Report
       The jurisdiction/disposition report, dated October 23, 2013, said T.T.’s biological
mother, Ericka, did not wish to have custody of T.T. She refused to provide any
information about T.T.’s biological father.
       T.T.’s foster mother, Monica, said she greatly enjoyed having T.T. in her home
and found him to be a very polite and sweet child. He had no behavioral problems.
However, T.T. could barely read and struggled with basic math. T.T.’s classroom teacher
gave a similar report. She said he got along well with his peers and was very respectful
towards others, but performed academically well below grade level. She said T.T. could
recognize numbers, but she was not sure that he could add or subtract and he was reading
at a first grade level.
       A mental health assessment reported that T.T. was friendly and outgoing and was
not exhibiting any problems at home or at school. When asked about his foster care
placement, he said he liked living with Monica and said he thought he would live with
her forever. He said he felt “good” about this plan. Based on the foregoing, DCFS
recommended that the court sustain the amended petition.
       On October 22, 2013, the CSW told T.T. that Catherine was not his biological
mother. T.T. said he was surprised, and he disclosed for the first time that Catherine
spanked him when she was angry, usually with a belt. He said the spankings were “not
hard enough to harm me, just to hurt me.” When asked whether Catherine ever
embarrassed him as a form of discipline, he said she once made him go outside in a
ripped shirt so others could see him. He also said that he “didn’t really have any feelings
about” not seeing Catherine again; he subsequently said he did not want to see her again
“because she’d spank me or hit me. Sometimes she’d make me do push-ups or squats or
something like that.” He said he preferred living with his foster mother because she
cared more for him and let him be more of a child.


                                               5
       B.     Second Amended Petition
       DCFS filed a Second Amended Petition on January 13, 2014. As subsequently
amended, it alleged: Catherine disciplined T.T. by striking him with a belt, requiring him
to exercise excessively, and forcing him to wear a ripped shirt in public (a-1, b-6); Ericka
abandoned T.T. to Catherine, who had an outstanding warrant for child stealing (b-1, g-
1); Pablo created a detrimental and endangering situation for T.T. by allowing Catherine
unlimited access to T.T. and by failing to provide T.T. care and supervision (b-2, g-2);
Catherine failed to establish a legal plan of custody for T.T. and failed to enroll him in
school, hindering his academic growth and development (b-3); and Catherine was
convicted in 2002 of child stealing and failed to comply with the terms of her release,
resulting in a warrant for her arrest (b-4).
       C.     Addendum Reports
       A February 3, 2014 addendum report said Catherine denied forcing T.T. to wear a
ripped shirt, using excessive exercise as a form of discipline, or physically disciplining
T.T. other than on one occasion. She claimed to have learned of Ericka’s pregnancy only
a few weeks before T.T. was born, and said she had not known Ericka was going to give
her T.T. She said she kept T.T.’s identity secret because Ericka “begg[ed]” her to. She
claimed to have taken T.T. for medical care, but could not provide any specific
information. She said she did not have any medical insurance for T.T. because he did not
have a social security number.
       T.T.’s therapist, Dr. Juterbock, urged that it was not in T.T.’s best interests to
participate in conjoint therapy with Catherine. Subsequently, Dr. Juterbock reported that
during a joint session on February 3, T.T. asked that Catherine sit on a couch and that he
sit next to the therapist with his back to Catherine. T.T. asked that Catherine be in the
therapy room for only five minutes. During the session, Catherine told T.T. that “she is
his mommy, that mother did not abandon him, that there is information [T.T.] is not
aware of, and that she loves him. [T.T.] spent the time coloring, remained silent, and
continued to face his back towards [Catherine].” After Catherine left the session, T.T.


                                               6
said he “ ‘did not listen to her’ ” and “ ‘blurred her out.’ ” He asked if the next session
could be only four minutes and if he could wear earplugs.
       During the next joint session, T.T. again asked to sit with the therapist with his
back to “the other lady” (Catherine), and asked the therapist to ask “ ‘the other lady’ ” to
“ ‘be quiet’ ” if she attempted to talk to him. Catherine sat on the couch, but told T.T.
“ ‘mommy is here’ ” and “ ‘mommy is fighting for you.’ ” T.T. asked that Catherine
leave the session after five minutes. Subsequently, the foster mother reported that
Catherine had waited for them in the parking lot. The therapist opined that it was in
T.T.’s best interest to discontinue conjoint therapy and asked that any further visits
between Catherine and T.T. take place in a different setting “so [the] therapist can focus
on [T.T.’s] individual needs during his therapy.”
       In a March 6, 2014 “Last Minute Information for the Court,” DCFS advised that
since the last court order, there had been two DCFS-supervised visits between Catherine
and T.T. During the first visit, on February 24, T.T. sat with his back to Catherine and
refused to speak to her or answer her questions. He acknowledged that he was upset with
her by shaking his head, but he refused to explain why. After 40 minutes, T.T. told the
CSW he was uncomfortable and the visit was concluded. He subsequently told the CSW
he was unhappy about the visits, did not like being asked to speak up in front of
Catherine, and did not want to return to her because she was physically abusive. A
second DCFS-supervised visit took place on March 4. T.T. again chose to sit with his
back to Catherine. Catherine “informed T.T. that she brought [some of his belongings]
and he would have to turn around to take them from her. . . . T.T. indicated he did not
want the items. [Catherine] pointed out that T.T. knew better about how to act and
pointed out this was not how she raised her son. This prompted a discussion with [the
CSW] about which topics and behaviors were appropriate. [T.T.] did follow instructions
to express what he was whispering to [the CSW] so [Catherine] could overhear. [T.T.]
stated he did not want to turn the chair around and that he was uncomfortable.
[Catherine] stated that [T.T.]’s behavior is influenced by [the CSW] and others. She
stated to [T.T.], ‘You will be coming home to me and that is a fact.’ The decision was

                                              7
made to end the visit at this time, after 30 minutes, because [T.T.] continued to express he
wanted to leave. [The CSW] spoke to [T.T.] once again about [Catherine’s] current order
for reunification services and her learning appropriate parenting behaviors to eliminate
the child’s concerns about the abuse he has disclosed. T.T. stated that this made no
difference to how he felt. [The CSW] informed [Catherine] that the visit was concluded
for the day.”
       D.       Jurisdiction/Disposition Hearing
       The court held a contested jurisdiction/disposition hearing on February 19, 2014.
Following argument, the court found by a preponderance of the evidence that paragraphs
a-1, b-1, b-3, b-5, b-6, and g-1 were true as alleged, and paragraphs b-2, b-4 and g-2 were
true as amended. The court further found by clear and convincing evidence that there
would be substantial danger to T.T. if he were returned home, and there were no
reasonable means by which T.T.’s physical and emotional health could be protected
without removing him from Catherine’s custody. Finally, the court (1) ordered a
psychological evaluation of Catherine and a bonding study of Catherine and T.T.,
(2) granted Catherine one hour per week of DCFS-monitored visitation with T.T., and
(3) ordered Catherine to participate in both individual counseling and conjoint counseling
with T.T., as recommended by T.T.’s therapist.
                                             IV.
                                  Section 730 Evaluation
       On June 4, 2014, the court appointed Dr. Clive Kennedy to conduct an Evidence
Code section 730 evaluation of Catherine and T.T. Dr. Kennedy submitted his report to
the court in July 2014.
       T.T. told Dr. Kennedy that Catherine had whipped him with a belt, although he
could not say how often. He said he was happy with his foster mother because “[s]he
doesn’t hit me or whip me.” T.T. appeared self-conscious about his academic deficits.
       Per Dr. Kennedy, Catherine minimized T.T.’s low academic performance,
“consistently failing to take responsibility for any of his difficult[ies]. She alluded to a
law suit against the County for causing his problems. She also failed to acknowledge any

                                               8
responsibility for the decision to not disclose [T.T.]’s true maternal history. [¶] . . .
[Catherine’s] responses continue to suggest an effort to present a socially acceptable front
and resistance to admitting personal shortcomings. Overall, her general approach to
psychological testing is guarded and defensive. Yet, there are personality traits evident in
her testing with clinically significant elevations in Histrionic and Narcissistic personality
traits and features. There were no clinical syndromes readily apparent.”
       Dr. Kennedy continued: “It is likely that this adoptive mother displays
exaggerated and short-lived emotions, is flirtatious and flighty, lacks insight, and
integrates her experiences poorly. Her judgment may be undependable and highly
erratic. Equally significant is that her surface affability may often be upset by impulsive,
angry outbursts. She may appear charming to casual acquaintances, but those with more
enduring relationships with her are likely to see her testy, irritable, and manipulative side.
An exploit[at]ive pattern may be taken with friends and within family settings. Quite
characteristically, she may offer only fleeting and superficial displays of affection in
return for having others meet her demands. . . . [¶] . . . [¶] Also salient is her strong
sense of self-satisfaction and self-worth, exhibited in public displays of her admirable
traits and accomplishments, which often lead others to see her as egotistical,
inconsiderate, or arrogant. She feels justified in her claim for special status and has little
conception that her behavior may be objectionable, even irrational. She believes that she
is a special person who deserves great admiration from others.”
       Dr. Kennedy recommended as follows: “Although changing personality traits can
be difficult at best with considerable effort and follow through, some therapists have had
varying degrees of success. Much of the work will involve individual psychotherapy.
Yet, occasional family or conjoint sessions will also be essential to maintain motivation,
encouragement, and to address relationship issues. [¶] . . . [¶] [Catherine’s] tendency to
avoid responsibility will need to be replaced with attitudes such as apology for not being
truthful, not being responsive to [T.T.’s] needs, and a commitment to his happiness and
success. [¶] Therapy sessions should not be dictated by the minor. Multi-systemic
approaches that require Mom and Son to be together with a therapist are essential. . . . [¶]

                                               9
If [Catherine] becomes unwilling to cooperate in therapy, or is unable to learn empathy or
relationship skills to strengthen attachment, while incorporating effective parenting
strategies, the court may be required to honor [T.T.]’s requests to remain in foster care,
and terminate parental rights.”
                                             V.
                              Six and Twelve Month Review
       A.     Six Month Status Review Report
       DCFS submitted a six month status review report, dated September 23, 2014. T.T.
was doing well in his current placement and wished to be adopted by his foster mother.
He had attended five DCFS-supervised visits with Catherine and then began refusing to
get out of the car at the DCFS office to participate in any additional visits. He said he felt
uncomfortable around Catherine because “she used to hit me, I can see now how it is to
be with a good family, and she didn’t tell me she wasn’t my mom.” When the CSW
suggested that T.T.’s feelings could be addressed in conjoint therapy sessions, he said, “I
don’t care, I am not going into a room with her, I don’t want to visit or see her ever
again.” When asked to dictate a few words to the court, T.T. said, “I’m not going to be
going back with her ever. Also, I really don’t care to see her or hear about her, don’t care
for her letters or anything. I don’t want to talk to her or meet with her ever in my life.”
       On September 16, 2014, T.T. refused to get into his caregiver’s car to attend his
weekly visit with Catherine, and he informed the CSW that he would continue to refuse
to attend visits. The CSW attempted to encourage and explain to T.T. “how reunification
works, how parents can learn new things about parenting, and how the goal for him is to
return to the care of his mother. . . . CSW Keisari has been adamantly working and
speaking with [T.T.] about attending and participating in his weekly visits, to which he
continues to refuse. CSW Keisari has been unsuccessful in getting [T.T.] to participate
after [exploring] many different avenues[,] . . . including[] reminding him the visitation is
a Court order, that he does not have a choice, that he can enter the visit and not speak,
that mother is learning how to better parent him and working on reunification, etc. It
appears that, at this time, there has been no success.”

                                             10
       T.T. continued to express to his therapist, Dr. Juterbock, a strong desire not to
participate in any conjoint sessions with Catherine. Dr. Juterbock said T.T. had
acknowledged that things had happened to him that he had not yet disclosed, but she said
the more she tried to explore these things with T.T., the more closed off he became. She
therefore was stepping back to allow him to disclose things in his own time. She
believed it was not in T.T.’s best interests to visit with Catherine at the present time
because he had such strong feelings about not visiting. Dr. Juterbock said it was “of
grave concern” to her that T.T. “may be continually forced into situations where he is
clearly unwilling to participate. [T.T.] has been very consistent in letting me know that
he does not feel safe with [Catherine] and that she made him do things in the past that
were frightening and painful for him.” Dr. Juterbock concluded that she did not believe
conjoint therapy sessions “would be conducive to [T.T.’s] therapeutic progress.”
       In a letter to the court, T.T. said that “the reason why I do not want to go into
[meetings with Catherine] is because she would hit me. . . . And also, sometimes she
would spank me and she would have me do horse stands for an hour or two.4 It would
really hurt and my legs would be really sore after. [¶] For the running, even if it was
really hot outside she would still have me run. Even if it was night and I had done
something bad, I would still have to run. [¶] Sometimes she would have me sleep
outside if I did something wrong. It was never a good time because it would be cold out
there. Sometimes there would be bugs.”
       Mother’s therapist said mother had attended 12 sessions with the therapist. He did
not believe there is a “pathology present and see[s] no reason not to implement the
recommendation for conjoint therap[y] with [T.T.].” DCFS reported that Catherine was
“dedicated to the reunification process” with T.T., and participated in therapy and
parenting classes. Catherine continued to tell DCFS that she believed T.T. was being
given too much power and that he was being influenced by others. Catherine did not


4
       T.T.’s drawing of a “horse stand” depicted him in a half squat with his knees bent,
his back against a wall, and his upper legs and arms parallel to the floor.

                                              11
believe DCFS was adequately working with her to accomplish the court-ordered
visitation, and she believed T.T.’s sessions with Dr. Juterbock were not beneficial and
that T.T. needed a male therapist who supported reunification.
         Based on the foregoing, DCFS recommended that “it would be a detriment to
[T.T.]’s well being to return home. Due to the ongoing refusal of [T.T.] to even be in the
same room as [Catherine] and his strong opinions and feelings on being in her care,
and/or even seeing her, it appears to be detrimental for reunification to occur at this
time.”
         On September 23, 2014, the court set a contested review hearing pursuant to
section 366.21, subdivisions (e) and (f).
         B.     12-Month Status Review Report
         The 12-month status review report, dated November 13, 2014, reported that T.T.
continued to refuse to visit or attend therapy with Catherine. DCFS recommended that
Catherine’s family reunification services be terminated.
         C.     Hearing
         At a December 17, 2014 hearing, Catherine’s therapist, Osas Otasowie, testified
that Catherine had begun to make significant progress in therapy in about October 2014.
She had begun to express humility and appreciation for DCFS’s intervention, as well as
to take responsibility for difficulties with T.T. Otasowie recommended conjoint therapy
between Catherine and T.T. to give Catherine “the opportunity to verbalize, to bring
closure to that child, . . . to express her apology in person to that child, and at least give
the child the opportunity to make some informed decisions.”
         Catherine testified that she had come to realize that she “[was not] using the best
techniques as far as discipline,” and that T.T.’s medical care and schooling had “not
be[en] up to par.” She admitted disciplining T.T. with a belt, forcing him to wear ripped
shirts in public, and requiring him to exercise excessively as forms of punishment. She
said she had begun to adopt “more of an understanding, accountable position versus
feeling so subject to attack.”


                                               12
       After hearing testimony, the court made a finding that the services offered by
DCFS were reasonable, and that it “[did] not fault the Department in its attempts at
servicing the family as this is a very unique and challenging set of circumstances.”
However, “[t]here clearly is a necessity for the child to have another place to go where
there can be an opportunity to welcome some kind of dialog about what’s going on. [¶]
The court is very concerned that, whether it’s the child’s opportunity to confront the
mother or the mother’s opportunity to apologize, that these relationships will live long
after this Court hearing. [¶] And to allow the parties to walk away in such a damaged
state would be a horrible disservice to them.”
       The court found both mother and DCFS in compliance with the case plan, noting
that Catherine had made significant progress in resolving the issues that had led to T.T.’s
removal and had demonstrated “the capacity and the ability to complete the objectives of
the treatment plan.” Further, the court found that under the unique circumstances of this
case, it was appropriate to extend the reunification period: “I . . . find that, like many of
the cases that come before this Court, the statutory time frame is not always consistent
with the parent’s therapeutic time line, and that the services that [Catherine] has been
able to receive, with the combination of the support I believe that she was receiving from
[her individual therapist] created the necessary safety for [Catherine] to address the issues
that needed to be addressed to provide for this family’s healing. [¶] And that prior to
that time, despite the clock ticking, [Catherine] was not making any progress. [¶] It has
only been since that time that mother has really been able to make the progress that was
needed to address the issues. [¶] So rather than make a no-reasonable-efforts finding,
I’m just extending mother’s opportunity to continue the work that she has begun.” The
court also ordered DCFS to continue to provide counseling for T.T. with Dr. Juterbock,
but also to provide additional counseling with another therapist “to find a way to get to
the root of the child’s refusal to meet with [Catherine].” The court concluded that the
“goal for the next six months is to try to have some movement, or at least some
information directly from [T.T.] about what’s going on.”
       Catherine timely appealed the December 17, 2014 order.

                                              13
                                      DISCUSSION
       Catherine contends the juvenile court abused its discretion in finding that DCFS
had provided her reasonable reunification services. Specifically, she urges that the
reunification services she received were unreasonable because there were no conjoint
counseling sessions between her and T.T. after February 2014. For the reasons that
follow, we reject Catherine’s contentions and affirm.
                                             I.
                                       Justiciability
       At the six-month and 12-month review hearings, the juvenile court must consider,
among other things, whether DCFS has provided a parent “reasonable services . . .
designed to aid the parent or legal guardian in overcoming the problems that led to the
initial removal and the continued custody of the child.” (§ 366.21, subds. (e) & (f), italics
added; see also In re J.P. (2014) 229 Cal.App.4th 108, 121-122.) If the services offered
were not reasonable, the court shall “[c]ontinue the case for up to six months.” (§ 366.21,
subd. (g)(2).)
       Here, although the juvenile court concluded at the 12-month review hearing that
Catherine had received reasonable reunification services, it nonetheless extended her
services for six months to allow her additional time to reunify with T.T. In other words,
although the court did not make the finding Catherine sought (i.e., that DCFS had not
afforded reasonable services), it made the order to which she claims to have been
entitled. As a result, even were we to agree with Catherine that she was not offered
reasonable reunification services, we would not reverse any order of the juvenile court
because Catherine has already obtained the very order to which she claims to have been
entitled.
       Under these circumstances, the issue Catherine raises on appeal is an “ ‘ “abstract
or academic question[] of law,” ’ [citation], since we cannot render any relief to
[Catherine] that would have a practical, tangible impact on [her] position in the
dependency proceeding.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1492.) We therefore
need not address it on the merits. (Id. at p. 1490 [“An important requirement for

                                             14
justiciability is the availability of ‘effective’ relief—that is, the prospect of a remedy that
can have a practical, tangible impact on the parties’ conduct or legal status. ‘ “ ‘ “It is this
court’s duty ‘ “to decide actual controversies by a judgment which can be carried into
effect, and not to give opinions upon moot questions or abstract propositions, or to
declare principles or rules of law which cannot affect the matter in issue in the case
before it.” ’ ” ’ ” ’ ”].)
        Catherine contends that notwithstanding our inability to afford her any practical
relief, we should exercise our discretion to consider the adequacy of the services offered
to her because the “reasonable services” finding could have consequences for her in the
future. We do not agree. While we indisputably have discretion to reach the issue of
reasonable services (see In re I.A., supra, 201 Cal.App.4th at p. 1493), we need not do so
here because Catherine has not specified any legal or practical consequence from this
finding, either within or outside the dependency proceedings. To the contrary, she
merely suggests in her reply brief that “[u]nless the [finding] is reversed, . . . the
prejudice to [her] from the ruling will come later, at each successive phase of the
proceedings.” Thus, although she raises the “specter of a future impact” (Id. at pp. 1494-
1495), she fails to identify any way in which this finding actually could affect a future
dependency or family law proceeding.
                                              II.
                   The Juvenile Court’s Reasonable Services Finding Is
                             Supported by Substantial Evidence
        Alternatively, we conclude that the juvenile court’s reasonable services finding
was amply supported by the record. “ ‘The adequacy of reunification plans and the
reasonableness of the [Agency’s] efforts are judged according to the circumstances of
each case.’ (Robin V. v. Superior Court (1995) 33 Cal.App.4th 1158, 1164.) To support
a finding reasonable services were offered or provided, ‘the record should show that the
supervising agency identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to assist the

                                              15
parents in areas where compliance proved difficult. . . .’ (In re Riva M. (1991) 235
Cal.App.3d 403, 414.) [¶] We review the evidence most favorable to the prevailing
party and indulge in all legitimate and reasonable inferences to uphold the court’s ruling.
(In re Misako R. (1991) 2 Cal.App.4th 538, 545.)” (Kevin R. v. Superior Court (2010)
191 Cal.App.4th 676, 691, italics omitted.) “ ‘The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether the services
were reasonable under the circumstances.’ [Citation.]” (Id. at p. 692.)
       Catherine urges that she was not offered reasonable services because she and T.T.
did not participate in conjoint counseling during the reunification period. The lack of
conjoint counseling, however, was not because of any failure on the part of DCFS, but
rather because neither T.T. nor Catherine was ready for it. Early in the reunification
period, DCFS facilitated two conjoint counseling sessions between Catherine and T.T.;
during both sessions, T.T. sat with his back to Catherine and refused to engage with her.
At the suggestion of T.T.’s therapist, joint sessions therefore were discontinued. DCFS
nonetheless continued to provide T.T. with regular individual therapy in the hopes of
helping to ready him for future joint sessions; as of December 2014, no such joint
sessions had yet occurred because T.T.’s therapist believed he was not yet ready for them
and that such sessions would not “be conducive to [T.T.’s] therapeutic process.”
       The record reflects, moreover, that prior to December 2014, conjoint sessions
would not have improved the relationship between Catherine and T.T. because for most
of the reunification period, Catherine was unwilling or unable to accept responsibility for
any mistreatment of T.T. In June 2014, Dr. Kennedy noted that Catherine exhibited
narcissistic and histrionic traits and “consistently fail[ed] to take responsibility for any of
[T.T.’s] difficult[ies].” While he recommended “occasional” conjoint therapy sessions to
“maintain motivation,” he suggested that “[m]uch of the work will involve individual
psychotherapy” to help Catherine substitute her “tendency to avoid responsibility” with
“attitudes such as apology for not being truthful [or] responsive to [T.T.’s] needs.” By all
accounts, Catherine did not begin to exhibit any signs of remorse or change until at least


                                              16
October 2014. It therefore is highly unlikely that conjoint sessions with T.T. prior to that
time would have had any positive effects on their relationship.
        Finally, although DCFS did not provide conjoint counseling, it did provide many
other services to attempt to help this family heal. Both Catherine and T.T. received
intensive individual counseling, and DCFS monitored (or attempted to monitor) weekly
visits between them. Although T.T. resisted visits, his CSW continued to speak to him
about the importance of reunification and regular visits, exploring “many different
avenues . . . including[] reminding him . . . that mother is learning how to better parent
him.”
        Reunification services “need not be perfect” and they should “be tailored to the
specific needs of the particular family.” (In re Alvin R. (2003) 108 Cal.App.4th 962,
972.) Here, the services offered were appropriately tailored to the family’s needs:
individual therapy was provided to both T.T. and Catherine, with the goal of making
future conjoint therapy possible and productive. Accordingly, we conclude that
substantial evidence supported the juvenile court’s finding that Catherine received
reasonable reunification services.




                                             17
                                  DISPOSITION
     The juvenile court’s December 17, 2014 order is affirmed.



     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             EDMON, P. J.


We concur:




                  ALDRICH, J.




                  LAVIN, J.




                                        18